FRANK, Circuit Judge
(concurring).
Because of the earlier decision of this court on the point in question, Commissioner of Internal Revenue v. Air Reduction Co., 2 Cir., 130 F.2d 145, I feel bound to concur in the majority decision here. For the reasons expressed by Judge Learned Hand in his opinion in E. R. Squibb & Sons v. Helvering, 2 Cir., 98 F.2d 69, and his dissenting opinion in Commissioner v. Air Reduction Co., supra, I feel, however, that the prevailing rule is a singular triumph of form over substance.